Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                CASE NO. 18-20953-CR-COOKE(GRAHAM)

    UNITED STATES OF AMERICA,


                                      Plaintiff,
    vs.

    TERRANCE REYNOLDS,


                                     Defendant.
    - -- - - - - -- -I

                      QUESTION/NOTE FROM THE DELIBERATING
                               JURY TO TIIE COURT                                            ~



ltJ w;uld Ii h 1u                                        ho.\Jf   'flu- -!-rwis cripl- crF   ~
 0~ L#k W(k2 and &trtK1 · -Gr d/Jrf~.                    1




 I Vu"'"'"lll''
    ,v-:v
    Foreperson
                'Y\I \I 11· •   ~o   l,/\1 tA.VV , - ,        Date:c9//q
                                                                    ' 7
                                                                           /d()
                                                              Time:   ~:   /{ppm


   *WHEN TRIAL CONCLUDES/RETURN ALL NOTES AND RESPONSES TO THE CLERK*
                                          --
                                                                                        I
Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 2 of 10




c::J/1 ~
   /   I•
            I
                      ,;;JO -                  ;> ·7a --
                                           -> . ....2

                                                                 -                      I

                      l/ o :r,,1--G\ ,I                  ko e-t 1:,, ,fudc,{,J\    ,-

                                    11± ~
                       (.! ),l vlu. 1
                       •    C::>
                                                         ,c.:hw .. Sl.' lS J114
       ,. p r-.....    ',


                                                                     :::::---
                                                                         ~ "
                                                                     ...........




                                                                                        I




                                                                     -



                                                                                        I


                                                -




                                                        --



                                                             -
Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 3 of 10




                    UNITED STATES DIS1RICT COURT
                    SOUTHERN DISTRICT OF FLORIDA
                           MIAMI DMSION
                   CASE NO. 18-20953-CR-COOKE(GRAHAM)

   UNITED STATES OF AMERICA,


                       Plaintiff,
   vs.

   TERRANCE REYNOLDS,


                      Defendant.
   - - - - - - - - - - -I


               QUESTION/NOTE FROM THE DELIBERATING
                        JURY TO THE COURT



~        Wl lA$t            ~ +v ond                    d\rd
?~                   <tu wcJd,                        JyJ(ff ~

                                      ; Dated- {9~;) D
                                        Time: ·   /D ;cQ~

  *WHEN TRIAL CONCLUDES/RETURN ALL
                                ,  NOTES AND RESPONSES TO THE CLERK*
  Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 4 of 10




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                      CASE NO. 18-20953-CR-COOKE(GRAHAM)

          UNITED STATES OF AMERICA,


                                                Plaintiff,
          VS.


          TERRANCE REYNOLDS,


                                               Defendant.
          _ __________/
                               QUESTION/NOTE FROM THE DELIBERATING
                                        JURY TO THE COURT



  Con Wl l1$l ~ +v ond d\ld
  ? \CU(}' cR) wcJch . J)vff ~
' I,   tJ\Vul'C:1
         Foreperson
                    1 ,,,
                            I 'SN'   • - • •    'V           ~.tS Dated- IQ~ZJ   u
                                                                Time:   lD :d~

         *WHEN TRIAL CONCLUDES/RETURN ALL NOTES AND RESPONSES TO THE CLERK*
Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 5 of 10




                    UNITED STATES DISTRJCT COURT
                    SOUTHERN DISTRJCT OF FLORIDA
                           MIAMI DIVISION
                   CASE NO. 18-20953-CR-COOK.E(GRAHAM)

    UNITED STATES OF AMERJCA,


                       Plaintiff,
   vs.

   TERRANCE REYNOLDS,


                Defendant.
    _ _ _ _ __ _ _ _ ___!


               QUESTION/NOTE FROM THE DELIBERATING
                        WRY TO THE COURT




~-........
   vvv     -. ,..4, ...... G            Date:&      Jq-ao
                                                 J:41pm
 Foreperson
                                         Time:




   *WHEN TRIAL CONCLUDES/RETURN ALL NOTES AND RESPONSES TO THE CLERK*
                                                                                   ~
      Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 6 of 10



- c;>/ 1q;~--In - Uk art k·av,fl~d2_ 0:30 ½d~ .
...                                                                                                           i




                           c1do/cJD            t.Je, ~ii                       GIYIV-L       @ ~,    QVY) _
                                                                                                              •




                                                                               ,
                     '-
                                                                                         -
                       -                                                                 )
                                                                                                 -
                      I=


-                            V       I -   -   • ~


          ---                                            -                     -
                                 .
                                                         -                     -
      -         ---
                --                                                                                            I
                                                                                   -

                                                                                             -



                                 -         -




                                                -

                                                    --




                                                                       -



                                                             .   ---   -   -




                                                                                                              j
            Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 7 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                               CASE NO. 18-20953-CR-COOKE(GRAHAM)

               UNITED STATES OF AMERICA,


                                   Plaintiff,
               vs.

               TERRANCE REYNOLDS,


                                  Defendant.
               - - - - - - - - -I

                           QUESTION/NOTE FROM THE DELIBERATING
                                    JURYTOTHECOURT                                 .. _

    On~M ~,def -fu11V7 fu ©n                bl ~w-J ~ 1lt \.J.,) 01.+ hovtn1
bbck¼ 1f\\V•l\·) bu}          ~~ n --l ku(., ().K- 11 ~n+:s
                                (JV"\


f> IY\ctlct, .s.orw. ,o,u ~•~ .lh1~ ~ 5 b be- ex
 (\.1,lxadi c-hlYl. Cu vl lf)\kl ~u\L e-1P,.u I n~
_L
                - ·                                 Date   c;:/aoJa D
I   IV- ·




                                                     Tlllle:   a: St, pm .

               *WHEN TRIAL CONCLUDES/RETURN ALL NOTES AND RESPONSES TO THE CLERK*
 Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 8 of 10




  c:::



--------                               -      --   _________,
                                       --      -- -       -   --- ------1

                                                      -       -------

                                                              -------1
    Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 9 of 10


                                                               -                                        -
_    __ )fa}I do _ _
                                          =
                ----=LJi,c-pJlcl f0 - -+-Lk-f___--0                                             -



                                                                                                    ~
                                                I'
                                                     L   1,\   -    71   I   I    .

                                                               v-            .,   '-
                       ----  ~                                                         -   "\
                       - - - --
                                                               -- -               --


---------                                                  -




---              -    -----------
Case 1:18-cr-20953-MGC Document 118 Entered on FLSD Docket 02/21/2020 Page 10 of 10




  ~1 I} do                               -
  Id cl,1p-
